[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTION FOR CONSENT JUDGMENT
The parties, by counsel, consent to final judgment herein as CT Page 8001 set out below in accordance with the opinion of the Connecticut Supreme Court in the appeal herein, Seno v. Commissioner of Correction, 219 Conn. 269 (1991).
LARRY MEACHUM                     MICHAEL ANTHONY SENO COMMISSIONER OF CORRECTION         PETITIONER RESPONDENT
BY _______________________         BY ____________________ AAG L.D. MCCALLUM, ESQ.          APD JOHN W. WATSON, ESQ. OFFICE OF THE ATTORNEY GENERAL    OFFICE OF THE CHIEF PUBLIC MACKENZIE HALL                       DEFENDER 110 SHERMAN STREET                121 ELM STREET HARTFORD, CT 06105                 NEW HAVEN, CT 06510
HIS ATTORNEY                      HIS ATTORNEY
ORDER
In accordance with the opinion of the Connecticut Supreme Court, Seno v. Commissioner of Correction, 219 Conn. 269 (1991), the writ herein is granted, judgment is entered for the petitioner, and the respondent is ordered to grant the petitioner an additional thirty days statutory good time against his total effective sentence.
____________             FOR THE COURT ___________________________ DATE                                 JUDGE
CERTIFICATION
Service certified per Practice Book 120.
JOHN W. WATSON, ESQ.